

114 HR 6316 IH: VET Bonus Act
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6316IN THE HOUSE OF REPRESENTATIVESNovember 15, 2016Mr. Denham (for himself, Mr. McClintock, Mr. Cook, Mr. Royce, Mr. Calvert, Mr. Rohrabacher, Mr. LaMalfa, Mr. Knight, Mr. Valadao, Mr. Issa, Mr. Rouzer, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo stop the Secretary of the Army from recouping a bonus or similar benefit provided to members of
			 the California Army National Guard between January 1, 2004, and December
			 31, 2010, unless the Secretary can prove that the member knowingly secured
			 the bonus or similar benefit through fraud or misrepresentation or
			 knowingly failed to perform the service requirement upon which the bonus
			 or similar benefit was conditioned, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Earned Their Bonus Act or the VET Bonus Act. 2.Treatment of California Army National Guard bonuses and similar benefits provided between January 1, 2004, and December 31, 2010 (a)Termination of recoupment authority; exceptions (1)TerminationExcept as provided in paragraph (2), the Secretary of the Army may not recoup a bonus or similar benefit that was provided to a member of the California Army National Guard during the period beginning on January 1, 2004, and ending on December 31, 2010.
 (2)ExceptionsParagraph (1) will not apply only if the Secretary of the Army proves, on the record after an opportunity for a hearing, that the member knowingly—
 (A)received the bonus or similar benefit through fraud or misrepresentation in which the member participated; or
 (B)failed to satisfy the service requirement upon which the bonus or similar benefit was conditioned, as provided in section 303a(e) or 373 of title 37, United States Code.
 (3)PresumptionFor purposes of paragraph (2), the member shall be presumed to have acted in good faith in procuring the bonus or similar benefit and to have satisfied the service requirement upon which the bonus or similar benefit was conditioned.
 (b)Effect of earlier recoupmentIf, as of the date of the enactment of this Act, the Secretary of the Army has already recouped all or any portion of a bonus or similar benefit that was provided to a member of the California Army National Guard covered by subsection (a)(1), the Secretary shall reimburse the member for the amount repaid, plus interest, as authorized by section 1552(c)(1) of title 10, United States Code, or any other authorities available to the Secretary.
 (c)Other reliefIn the case of a member of the California Army National Guard covered by subsection (a)(1), the Secretary of the Army shall—
 (1)notify each consumer reporting agency that any debt and recoupment measures linked to the bonus or similar benefit were not valid; and
 (2)provide financial assistance to the member if the member is facing financial hardship as a result of the recoupment measures.
 (d)DefinitionsIn this section: (1)The term bonus or similar benefit has the meaning given that term in section 303a(e)(5)(A) or 373(d)(1) of title 37, United States Code.
 (2)The term consumer reporting agency has the meaning given that term in section 603(p) of the Consumer Credit Protection Act (15 U.S.C. 1681a(p)).
 (3)The term service has the meaning given that term in section 303a(e)(5)(B) or 373(d)(2) of title 37, United States Code.
				